 



Exhibit 10.1
(NAVARRE LOGO) [c04021c0402100.gif]
ANNUAL INCENTIVE PLAN
Fiscal Year 2007
Effective April 1, 2006 — March 30, 2007

         
(ENCORE LOGO) [c04021c0402101.gif]
  (BCI LOGO) [c04021c0402102.gif]   (FUNIMATION LOGO) [c04021c0402103.gif]

 



--------------------------------------------------------------------------------



 



Contents

I.   Purpose of the Plan   II.   Eligibility   III.   Payout Formula   IV.  
Incentive Payments   V.   Goals   VI.   Communication   VII.   Plan
Modifications

     
Exhibit I:
  Incentive Plan Components
 
   
Exhibit II:
  Annual Incentive Plan Payout Schedule
 
   
Exhibit III:
  Incentive Payout Calculation Example

 



--------------------------------------------------------------------------------



 



Purpose of the Plan
The purpose of the Annual Incentive Plan is to align all participants with the
goals of the company by motivating, rewarding and recognizing participants for
their achievement.
Eligibility
All management-level employees of Navarre are normally eligible to participate
in the Plan. New hires must be employed prior to January 1st to be eligible for
a pro-rata incentive payment for that fiscal year (example: you must be employed
by December 31st, 2006 in order to be eligible for the FY07 incentive plan year
which pays out in the first quarter of FY08). Participants who terminate from
the company, for any reason, prior to the date of the incentive payment, will
lose their eligibility to receive an incentive payment.
Payout Formula
Circuit Breaker
In order to receive any portion of the incentive payment, Navarre must achieve
at least 80% of the budgeted Consolidated Operating Income target for the fiscal
year.
Incentive Factors
Once the budgeted Consolidated Operating Income target is achieved, participants
are eligible for an incentive payout based on the factors associated with their
position level in the organization as listed in Exhibit I. The performance
threshold for each factor is 80% of the budgeted target.
Incentive Payout Schedule
Incentive Payouts for the financial measurement factors will be made as
indicated in the Annual Incentive Plan Payout Schedule (Exhibit II). Payout for
the Individual Objective factor will be made as a direct percentage of results
achieved. Once the budgeted Consolidated Operating Income target is achieved,
payout for each factor of the incentive plan is calculated independent of
results on other factors and will range from 0% to 100% of the incentive target.
Incentive payment above 100% will occur if the Consolidated Operating Income
budget is exceeded through the Multiplier component (see following section).
Multiplier
Once the incentive is calculated for each financial measurement and the
individual objectives factor, a multiplier is applied to the total incentive
payment equal to the results variance of the Consolidated Operating Income
factor. This provides for an incentive payout in direct relation to our
Consolidated Operating Income which is what funds the Annual Incentive Plan.
Payout Formula Example
For example, let’s say that the Company achieves 90% of the budgeted
Consolidated Operating Income target. That, along with the other financial
factors plus the employee’s individual objectives achievement results in an
incentive total of $10,000 based on the Incentive Payout Schedule. A multiplier
is then applied to the bonus payment in an amount equal to the Consolidated
Operating Income variance to budget. In this case it was -10% (90% of budget) so
the incentive payment would be reduced by 10% for a total of $9,000. More
detailed examples are included in Exhibit III.

 



--------------------------------------------------------------------------------



 



     Incentive Payments
Incentive payments will normally be paid within 45 days of the annual audit.
Payment will be made for the number of full months that the participant held a
qualifying position during the plan year. Incentive checks will be taxed in
compliance with Internal Revenue Service guidelines for bonuses. Checks will
normally be hand delivered in one-on-one meetings by the participant’s manager.
Goals
Goal Setting
Plan participants and their managers will share accountability for establishing
annual specific goals for the Individual Objectives factor of the incentive
plan. Generally participants will have three to five specific and measurable
goals which may be weighted or prioritized. Joint agreement on goals will be
confirmed with signatures of the participant, their manager and their functional
Vice President. Operating Income and Sales goals are finalized each year prior
to the beginning of the fiscal year (April 1st).
Goal Monitoring
Participants will normally meet with their managers at least quarterly to review
progress on specific goals. This review may include specific discussion of the
participant’s year-to-date performance rating on goals. Progress on specific
goals of all participants will then be reviewed and discussed at quarterly
off-site meetings of the Senior Management Team.
Goal Modification
Goals may be modified during the plan year if the business or the individual’s
position requires the change. The Senior Management Team will normally be
consulted for input before any changes are made.
Goal Measurement
Incentive payments for Company and Division financial goal attainment will be
calculated within 45 days of the annual audit. Plan participants and their
manager will discuss the participant’s performance level on their specific goals
and managers’ rating will be submitted to the Board for approval.
Communication
After year-end closing, managers should meet individually with each participant
to finalize rating on specific goals and communicate the final incentive payment
amount. Human Resources will prepare a communication document to assist managers
to effectively communicate this information. To ensure consistent communication
throughout the organization, this document will include an outline of all
information that should be included in the meeting.

 



--------------------------------------------------------------------------------



 



Plan Modifications
The Annual Incentive Plan may be amended from time-to-time following review and
recommendation by the Senior Management Team and approval by the Chief Executive
Officer.
Furthermore, the Board of Directors reserves the right to change, suspend, or
discontinue the Plan at any time without prior notice. Nothing in the Plan shall
be construed as a contractual payment obligation or guarantee of employment for
any participant.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Annual Incentive Plan Components:

                                              Consolidated   Division          
      Operating   Operating   Consolidated   Division   Individual Job Level  
Income   Income   Sales   Sales   Objectives
CFO and COO
    60 %             20 %             20 %
Division Presidents
    20 %     40 %             20 %     20 %
Division GM’s
    20 %     40 %             20 %     20 %
Corporate VP’s
    60 %             20 %             20 %
Division VP’s
    20 %     40 %             20 %     20 %
Corporate Directors
    40 %             20 %             40 %
Division Directors
    20 %     20 %             20 %     40 %
Corporate Managers
    40 %             20 %             40 %
Division Managers
    20 %     20 %             20 %     40 %

 



--------------------------------------------------------------------------------



 



EXHIBIT II
Annual Incentive Plan
FY07 Payout Schedule for Financial Measurements

                      Percent of   Payout     Target / Budget   %
Target
    100 %     100 %
 
    99 %     97.5 %
 
    98 %     95.0 %
 
    97 %     92.5 %
 
    96 %     90.0 %
 
    95 %     87.5 %
 
    94 %     85.0 %
 
    93 %     82.5 %
 
    92 %     80.0 %
 
    91 %     77.5 %
 
    90 %     75.0 %
 
    89 %     72.5 %
 
    88 %     70.0 %
 
    87 %     67.5 %
 
    86 %     65.0 %
 
    85 %     62.5 %
 
    84 %     60.0 %
 
    83 %     57.5 %
 
    82 %     55.0 %
 
    81 %     52.5 %
Minimum
    80 %     50 %
 
  Below 80%   0% Payout

Incentive Plan Upside Potential: Incentive Payments may exceed 100% of the
targeted amount if Consolidated Operating Income exceeds budget. This is
accomplished through the use of an Incentive Plan Multiplier which adjusts the
final incentive payment by the same percentage that Consolidated Operating
Income exceeds the stated budget. Please see the examples in Exhibit III for
details.

 



--------------------------------------------------------------------------------



 



EXHIBIT III
Incentive Payout Calculation Examples
Example One: Company achieves 80% of Operating Income budget and 105% of Sales.
In this scenario, the bonus would be calculated as follows per the Payout
Schedule and then adjusted for the Consolidated Operating Income performance
(-20%).
Division VP ($100,000 with a Bonus opportunity of 40%)

                  Consolidated   Division   Consolidated       Individual
Operating Income   Operating Income   Sales   Division Sales   Objectives
8% (20% of total)
  16% (40% of total)   0%   8% (20% of total)   8% (20% of total)

                                  Incentive Component   % Attained     Payout %
    Calculation     Payout  
Consolidated Op Income
    80 %     50 %     .50 x .08 x $100,000     $ 4,000  
Division Op Income
    80 %     50 %     .50 x .16 x $100,000     $ 8,000  
Consolidated Sales
    105 %     100 %     1.0 x .0 x $100,000     $ 0  
Division Sales
    105 %     100 %     1.0 x .08 x $100,000     $ 8,000  
Individual Objectives
    80 %     80 %     .80 x .08 x $100,000     $ 6,400  
 
                             
 
                          $ 26,400  
 
                  Multiplier of -20%   – $5,280  
 
                             
 
                          $ 21,120  

Example Two: Company achieves 105% of Operating Income budget and 80% of Sales.
In this scenario, the bonus would be calculated as follows per the Payout
Schedule and then adjusted for the Consolidated Operating Income performance
(+5%).
Division VP ($100,000 with a Bonus opportunity of 40%)

                  Consolidated   Division   Consolidated       Individual
Operating Income   Operating Income   Sales   Division Sales   Objectives
8% (20% of total)
  16% (40% of total)   0%   8% (20% of total)   8% (20% of total)

                                  Incentive Component   % Attained     Payout %
    Calculation     Payout  
Consolidated Op Income
    105 %     100 %     1.0 x .08 x $100,000     $ 8,000  
Division Op Income
    105 %     100 %     1.0 x .16 x $100,000     $ 16,000  
Consolidated Sales
    80 %     50 %     .50 x .0 x $100,000     $ 0  
Division Sales
    80 %     50 %     .50 x .08 x $100,000     $ 4,000  
Individual Objectives
    80 %     80 %     .80 x .08 x $100,000     $ 4,800  
 
                             
 
                          $ 32,800  
 
                  Multiplier of + 5%   + $1,640  
 
                             
 
                          $ 34,440  

 